NUMBER 13-19-00425-CR

                               COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                       CORPUS CHRISTI - EDINBURG

THE STATE OF TEXAS,                                                               Appellant,

                                               v.

BUDDY GENE MARTIN,                                                                  Appellee.


                     On appeal from the 156th District Court
                            of Bee County, Texas.


                            ORDER OF ABATEMENT
Before Chief Justice Contreras and Justices Longoria and Hinojosa
                        Order Per Curiam

       This appeal is before the Court on appellant’s motion to supplement the record to

include indictments, motions to continue, and dismissals from other criminal cases.

       When a relevant item has been omitted from the clerk’s record, the appellate court

may by letter direct the trial court clerk to prepare, certify, and file in the appellate court a

supplemental clerk’s record containing the omitted item or items. See TEX. R. APP. P.
34.5(c)(1). Accordingly, the motion to supplement is hereby GRANTED and this appeal

is ABATED.

         The trial court clerk of the 156th District Court of Bee County is directed to prepare

a supplemental appellate record in this case to include the following: from cause B-15-

2083-0-CR-B, the indictment and State’s Motion to Dismiss; from cause B-17-2072-0-CR-

B, the indictment, State’s Motion to Continue, and State’s Motion to Dismiss Without

Prejudice; from cause B-17-2073-0-CR-B the indictment, State’s Motion to Continue, and

State’s Motion to Dismiss without Prejudice; from cause B-17-2168-0-CR-B the

indictment, State’s Motion to Transfer Papers, State’s Motion to Dismiss without

Prejudice, and Defendant’s Response to State’s Motion to Dismiss. The 156th District

Court of Bee County is further directed to make findings whether the records requested

in appellant’s motion are relevant and necessary for purposes of this appeal.             The

supplemental record shall be filed with this Court within 60 days from the date of this

order.

         It is further ordered, this appeal will be reinstated upon receipt of the supplemental

clerk record, and Appellant’s brief is due thirty days after the supplemental record is filed.

          IT IS SO ORDERED.

                                                                 PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).


Delivered and filed the
24th day of April, 2020.